Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas J. DiCeglie, Jr. on 08/22/2022.

The application has been amended as follows: 

In the claims:

a.	In claim 4, line 2, replace "Claim" with --claim--
b.	In claim 15, line 2, replace "Claim" with --claim--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art references are Bell et al. (US 2008/0289677), Henderson (US 3,256,699), Song et al. ("Synthesis of Mg2Si1-xSnx solid solutions as thermoelectric materials by bulk mechanical alloying and hot pressing"), and Lui et al. "Convergence of Conduction Bands as a Means of Enhancing Thermoelectric Performance of n-Type Mg2Si1-xSnx Solid Solutions"; however, none of the references teach a region in which the Sn concentration is 0.5% by mass to Y% by mass as the tin concentration transition region, and Y represents a value which equals 95% of a Sn concentration of the second layer, in conjunction with the other limitations required in claim 1.  Dependent claims 4 and 15 are allowed due to their respective dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/Primary Examiner, Art Unit 1726